DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over under Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, further in view of KAMO et al., Pub. No.: US 20130253769 A1, and further in view of George et al., Pub. No.: US 20160280251 A1

Regarding claim 1, Ramanujam et al. discloses a method for generating torque in a steering system ([0005] “The steering system further generates a reference torque signal based on the method comprising: 
computing, by a controller, a rack force estimate the steering system using a non-linear vehicle model ([0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving. Alternatively, or in addition, the steering system 12 may predict the vehicle's rack force and use the calculated rack force to determine the desired driver torque efforts. A handwheel angle/position signal could be used, in addition to one or more other inputs, such as a vehicle-speed signal, to predict the vehicle rack force. Such a prediction may facilitate the steering system 12 to be robust to surface-friction and vehicle platform changes, and maintain a consistent steering feel during vehicle operation. However, such force predictions may not always match real rack force, especially in nonlinear region of tire operation, such as in the oversteer and/or the understeer conditions, which may be caused by a lower friction surface. In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes.” & [0034] It should be noted that the rack force computation models described above are exemplary, and that in other examples, the rack force may be computed using different methods or their combinations, such as a nonlinear vehicle model, an observer, friction model, tie-rod sensor measurements and the like.).
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire lateral rotational angle, tire lateral rotational velocity and at least one of a measured yaw rate from a yaw rate sensor and a lateral acceleration ([0006] “a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state” & [0038] The VMS detection module 210 computes the VMS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more  rotational angle as well as a rotational speed of the steering actuator motor 19. In yet another example, the sensor 32 is a handwheel position sensor that senses a position of the handwheel 14. The sensor 33 generates a handwheel position signal based thereon. & [0025] “the control module 40 generates a command signal to control the steering actuator motor 19 of the steering system 12 based on one or more of the inputs and further based on the steering control systems and methods of the present disclosure”);
wherein the rack force estimate is computed using a closed-loop state observer ([0027] “Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system. In steering systems using either of these techniques, the technical solutions herein facilitate improvement based on knowledge of the vehicle states, such as the understeer and/or the oversteer condition, by facilitating torque/effort communication to the driver. & [0035] Referring back to FIG. 2, the rack force 222 output from the blending module 220 is used to calculate a reference torque (T_ref) 242. A closed-loop proportional-integral controller (PID controller) 250 computes a motor torque (T_motor) 252 using the T_ref 242 and a torque provided by the driver (T_bar) during maneuvering the handwheel 14. T_motor is used to generate an assist command (MtrTrq), which provides the assist torque by the steering system 12 during the maneuvers. & [0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system. The steering system may receive rack force reference values from more than one source, such as a bicycle model rack force reference that offers uniform and smooth steering feel under normal (sub-limit) driving conditions, and a rack force observer reference that offers accurate effort communication at sub-limit and limit conditions at the expense of coarseness in feel.) and;
Ramanujam does not explicitly disclose “closed-loop state observer based on non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on a non-linear modified bicycle model ([0068] According to another embodiment of the present invention, the vehicle lateral velocity v.sub.y is estimated using a kinematic observer or estimator. A kinematic estimator is provided using a closed loop Luenberger observer with a kinematic relationship between the lateral velocity and standard sensor measurements for lateral acceleration, yaw-rate and vehicle longitudinal velocity. 
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Ramanujam et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables. 
Ramanujam in view of Ryu et al. does not explicitly disclose “derivative of the tire lateral rotation angle”, however KAMO et al., US 20130253769 A1, teaches PERSONAL VEHICLE CONTROL DEVICE and discloses;
the tire lateral rotation velocity is a derivative of the tire lateral rotation angle ([0071] In Mathematical Formula 3 and Mathematical Formula 4 shown in FIGS. 14 and 15, K.sub.VR stands for a rotation angular velocity feedback gain of the right-hand side wheel 12R, and K.sub.VL stands for a rotation angular velocity feedback gain of the left-hand side wheel 12L. Further, K.sub.PR stands for a rotation angle feedback gain of the right-hand side wheel 12R, and K.sub.PL stands for a rotation angle feedback gain of the left-hand side wheel 12L. .theta..sub.R stands for a rotation angle of the right-hand side wheel 12R, and .theta..sub.L stands for a rotation angle of the left-hand side wheel 12L. {dot over (.theta.)}.sub.R stands for a rotation angular velocity obtained by differentiating the rotation angle of the right-hand side wheel 12R over time (derivative of the rotation angle of the right-hand side wheel 12R with respect to time). {dot over (.theta.)}.sub.L stands for a rotation angular velocity obtained by differentiating the rotation angle of the left-hand side wheel 12L over time (derivative of the rotation angle of the left-hand side wheel 12L with respect to time). The obtained drive torques T.sub.R, T.sub.L of the right-hand side and left-hand side are actual command values. & [0076] The first control law according to the embodiment will be explained as follows. In normal state, the control portion 2 obtains the vehicle body travel speed of the vehicle 1 as follows. That is, the rotation angular velocity {dot over (.theta.)}.sub.R of the right-hand side wheel 12R and the rotation angular velocity {dot over (.theta.)}.sub.L of the left-hand side wheel 12L are obtained by differentiating the rotation angles {dot over (.theta.)}.sub.R, .theta..sub.L detected by the encoders 53R, 53L of the wheels over time (derivative of the rotation angles .theta..sub.R, .theta..sub.L detected by the encoders 53R, 53L of the wheels with respect to time). Accordingly, a vehicle body travel speed V.sub.en of the vehicle 1 is computed by the multiplication (as the product of) the rotation angular velocity {dot over (.theta.)}.sub.R of the right-hand side wheel 12R and the radius R.sub.--r of the right-hand side wheel 12R, and by the multiplication of (as the product of) the rotation angular velocity {dot over (.theta.)}.sub.L of the left-hand side wheel 12L and the radius R.sub.--l of the left-hand side wheel 12L. );
KAMO et al. teaches that these features are useful in order to provide a personal vehicle control device for controlling a personal vehicle (see para.[0012]).

Ramanujam et al. is not explicit on “updating rack force estimate”, however, George et al., US 20160280251 A1,  teaches CONTINUOUS ESTIMATION OF SURFACE FRICTION COEFFICIENT BASED ON EPS AND VEHICLE MODELS and discloses;
updating the rack force estimate based on a pneumatic trail model using the surface friction estimate and a vehicle slip angle based on the lateral velocity and the tire lateral rotation angle ([0032] “A Pneumatic Trail Module 314 determines the Rack Force as a function of Steer Arm Length, Front Axle Force, Front Axle Slip Angle and vehicle speed magnitude. Rack Force is transmitted by the Rack Force Estimation module 202 to the Friction Classifier module 206. The Rack Force Estimation module 202 may estimate rack force for a plurality of different surfaces including but not limited to dry, ice, and snow covered surfaces. The Rack Force Estimation module 202 may individually estimate each rack force for each surface and simultaneously transmit the rack force estimates to the Friction Classifier module 206. & [0034] FIG. 4 is a schematic diagram of the Friction Classifier module in more detail. At Friction Magnitude Analyzer 402, the actual rack force and the plurality of estimated rack forces are analyzed to determine whether conditions are suitable for updating a friction coefficient. For example, if a vehicle is travelling in a straight or semi-straight path, steering input is not provided to the EPS system and the friction level is not able to determined. The Friction Magnitude Analyzer 402 may update a friction coefficient using any number of estimated rack forces determined by the Rack Force Estimation module 202 (FIG. 2). In the embodiment described in FIG. 4, ice rack force (Fi), the snow rack force (F.sub.s), and dry rack force (F.sub.d) are estimated and provided to the Friction Magnitude Analyzer 402. & [0037] Once calculated, μ.sub.new may be loaded in 
George et al. teaches that these features are useful in order to provide a system and a method of controlling a power steering system of a vehicle (see Abstract.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by George et al. with the system disclosed by Ramanujam et al. in order to determine a rack force of the vehicle based on a motor velocity, a driver torque and a motor torque; determine modeled rack forces based on a roadwheel angle and a vehicle speed; compare the rack force to the modeled rack forces to generate a friction level included in a control signal; and send the control signal to the power steering system (see Abstract and para.[0005]-[0006]).
Ramanujam et al. further discloses that;
generating, by the controller, a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0066] FIG. 11 depicts example components and data flow for the blending module 220, according to one or more embodiments. The blending module 220 receives the first rack force from the rack force predictor module 232. In one or more examples, the rack force predictor module 232 generates the first rack force based on a preconfigured vehicle model, using vehicle speed and motor angle. The blending module 220 further receives the second rack force from the rack force predictor module 234. In one or more examples, the rack force predictor module 234 generates the second rack force using a rack force observer using a torque applied by the driver to the handwheel 14 and an assist torque generated by the steering system 12. The blending module 220 further   receives the V MS flag 212”); and
providing, by a motor, the assist torque, which is an amount of torque corresponding to the torque command ([0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an 

Regarding claim 2, Ramanujam et al. discloses the method of claim 1, further comprising: computing, by the controller, the tire lateral rotational angle of a front tire based on a position of the motor ([0036] The system 200 further includes a first rack force prediction module 232. The first rack force prediction module may be a position-based rack force prediction module. In one or more examples, the first rack force prediction module 232 receives the vehicle speed and a motor angle signals and generates a first rack force value. Here the motor angle signal is indicative of a position of the motor 19 of the steering system 12. & [0038]“The V MS detection module 210 computes the V MS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal” & “[0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship”).

Regarding claim 5, Ramanujam et al. discloses the method of claim 4, wherein computing the lateral force further comprises: computing, by the controller, a slip angle based on the lateral velocity ([0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG 

Regarding claim 6, Ramanujam et al. discloses the method of claim 1, wherein the handwheel torque corresponds to a closed-loop handwheel torque control system. (para.0027, “the steering systems 12 may use torque measured by the one or more torque sensors 31-33 and calculate an assist torque using a table, such as a boost curve table, and digital filters. Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system” & [0028] For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving.”).

Regarding claim 7, Ramanujam et al. discloses the method of claim 1, wherein the lateral acceleration is computed using a closed loop calculation handwheel torque corresponds to a closed-loop handwheel torque control system. (para.0069, “The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system” & para.0027, “the steering systems 12 may use torque measured by the one or more torque sensors 31-33 and calculate an assist torque using a table, such as a boost curve table, and digital filters. Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system” & [0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving.”).

Regarding claim 8, Ramanujam et al. discloses a steering system comprising: 
a motor for generating torque; and a controller that ([0023] As shown in FIG. 1, the vehicle 10 further includes various sensors 31, 32, 33 that detect and measure observable conditions of the steering system 12 and/or of the vehicle 10. The sensors 31, 32, 33 generate sensor signals based on the observable conditions. In one example, the sensor 31 is a torque sensor that senses an input driver handwheel torque (HWT) applied to the handwheel 14 by the operator of the vehicle 10. The torque sensor generates a driver torque signal based thereon. In another example, the sensor 32 is a motor angle and speed sensor that senses a rotational angle as well as a rotational speed of the steering actuator motor 19. In yet another example, the sensor 32 is a handwheel position sensor that senses a position of the handwheel 14. The sensor 33 generates a handwheel position signal based thereon. & [0025] “the control module 40 generates a command signal to control the steering actuator motor 19 of the steering system 12 based on one or more of the inputs and further based on the steering control systems and methods of the present disclosure”);
computes vehicle rack force estimate using a non-linear vehicle model ([0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving. Alternatively, or in addition, the steering system 12 may predict the vehicle's rack force and use the calculated rack force to determine the desired driver torque efforts. A handwheel angle/position signal could be used, in addition to one or more other inputs, such as a vehicle-speed signal, to predict the vehicle rack force. Such a prediction may facilitate the steering system 12 to be robust to surface-friction and vehicle platform changes, and maintain a consistent steering feel during vehicle operation. However, such force predictions may not always match real rack force, especially in nonlinear region of tire operation, such as in the oversteer and/or the understeer conditions, which may be caused by a lower friction surface. In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes.” & [0034] It should be noted that the rack force computation models described above are exemplary, and that in other nonlinear vehicle model, an observer, friction model, tie-rod sensor measurements and the like.). 
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire lateral rotational angle, tire lateral rotational velocity, and at least one of a measured yaw rate from a sensor and a lateral acceleration ([0006] “a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state” & [0038] The VMS detection module 210 computes the VMS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal. & [0043] The RWA signal is used to compute a rotation velocity (u) of the wheels, for example in radians per second, by a wheel velocity module 420. In one or more examples, the wheel velocity module 420 receives a delayed RWA via a delay filter 422, and then differentiates as well as low-pass filters the input RWA to compute u. the yaw-rate observer module uses the following equation: & [0048] “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle” & [0023] As shown in FIG. 1, the vehicle 10 further includes various sensors 31, 32, 33 that detect and measure observable conditions of the steering system 12 and/or of the vehicle 10. The sensors 31, 32, 33 generate sensor signals based on the observable  rotational angle as well as a rotational speed of the steering actuator motor 19. In yet another example, the sensor 32 is a handwheel position sensor that senses a position of the handwheel 14. The sensor 33 generates a handwheel position signal based thereon. & [0025] “the control module 40 generates a command signal to control the steering actuator motor 19 of the steering system 12 based on one or more of the inputs and further based on the steering control systems and methods of the present disclosure”),
wherein the rack force estimate is computed using a closed-loop state observer ([0027] “Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system. In steering systems using either of these techniques, the technical solutions herein facilitate improvement based on knowledge of the vehicle states, such as the understeer and/or the oversteer condition, by facilitating torque/effort communication to the driver. & [0035] Referring back to FIG. 2, the rack force 222 output from the blending module 220 is used to calculate a reference torque (T_ref) 242. A closed-loop proportional-integral controller (PID controller) 250 computes a motor torque (T_motor) 252 using the T_ref 242 and a torque provided by the driver (T_bar) during maneuvering the handwheel 14. T_motor is used to generate an assist command (MtrTrq), which provides the assist torque by the steering system 12 during the maneuvers. & [0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system. The steering system may receive rack force reference values from more than one source, such as a bicycle model rack force reference that offers uniform and smooth steering feel under normal (sub-limit) driving conditions, and
Ramanujam does not explicitly disclose “closed-loop state observer based on non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on a non-linear modified bicycle model ([0068] According to another embodiment of the present invention, the vehicle lateral velocity v.sub.y is estimated using a kinematic observer or estimator. A kinematic estimator is provided using a closed loop Luenberger observer with a kinematic relationship between the lateral velocity and standard sensor measurements for lateral acceleration, yaw-rate and vehicle longitudinal velocity. Measurement updates for the Luenberger observer are based on virtual lateral velocity measurements from front and rear axle lateral force versus side-slip angle tables. The tables represent relationships between lateral force and side-slip angle for combined tire and suspension, which provides the model with a lumped parameter that encompasses everything that affects the lateral forces including tire non-linearity, suspension effect, etc. The lateral velocity estimation is robust to road bank and does not accumulate sensor bias and sensitivity errors. & [0069] The kinematic estimator is constructed using a closed-loop Leunberger observer. The observer is based on the kinematic relationship between lateral acceleration measurement and the rate of change of the lateral velocity v.sub.y as: {dot over (v)}.sub.y=a.sub.y-rv.sub.x (42)  a.sub.y,m=a.sub.y-b.sub.ay (43) Where, b.sub.ay represents the bias of the lateral accelerometer. & [0058] “According to another embodiment of the invention, the vehicle lateral velocity v.sub.y is estimated using a dynamic or closed loop observer. The discussion below for this embodiment also employs at least part of the discussion above concerning the vehicle lateral velocity v.sub.y. The closed loop observer is based on the dynamics of a single track bicycle model with a nonlinear tire force relations.”).
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Ramanujam et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables. 
Ramanujam et al. is not explicit on “updating rack force estimate”, however, George et al., US 20160280251 A1,  teaches CONTINUOUS ESTIMATION OF SURFACE FRICTION COEFFICIENT BASED ON EPS AND VEHICLE MODELS and discloses;
updating the rack force estimate based on a pneumatic trail model using the surface friction estimate and a vehicle slip angle based on the lateral velocity and the tire lateral rotation angle ([0032] “A Pneumatic Trail Module 314 determines the Rack Force as a function of Steer Arm Length, Front Axle Force, Front Axle Slip Angle and vehicle speed magnitude. Rack Force is transmitted by the Rack Force Estimation module 202 to the Friction Classifier module 206. The Rack Force Estimation module 202 may estimate rack force for a plurality of different surfaces including but not limited to dry, ice, and snow covered surfaces. The Rack Force Estimation module 202 may individually estimate each rack force for each surface and simultaneously transmit the rack force estimates to the Friction Classifier module 206. & [0034] FIG. 4 is a schematic diagram of the Friction Classifier module in more detail. At Friction Magnitude Analyzer 402, the actual rack force and the plurality of estimated rack forces are analyzed to determine whether conditions are suitable for updating a friction coefficient. For example, if a vehicle is travelling in a straight or semi-straight path, steering input is not provided to the EPS system and the friction level is not able to determined. The Friction Magnitude Analyzer 402 may update a friction coefficient using any number of estimated rack forces determined by the Rack Force Estimation module 202 (FIG. 2). In the embodiment described in FIG. 4, ice rack force (Fi), the snow rack force (F.sub.s), and dry rack force (F.sub.d) are estimated and provided to the 
George et al. teaches that these features are useful in order to provide a system and a method of controlling a power steering system of a vehicle (see Abstract.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by George et al. with the system disclosed by Ramanujam et al. in order to determine a rack force of the vehicle based on a motor velocity, a driver torque and a motor torque; determine modeled rack forces based on a roadwheel angle and a vehicle speed; compare the rack force to the modeled rack forces to generate a friction level included in a control signal; and send the control signal to the power steering system (see Abstract and para.[0005]-[0006]).
Ramanujam et al. further discloses that;
generates a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0066] FIG. 11 depicts example components and data flow for the blending module 220, according to one or more embodiments. The blending module 220 receives the first rack force from the rack force predictor module 232. In one or more examples, the rack force predictor module 232 generates the first rack force based on a preconfigured vehicle model, using vehicle speed and motor angle. The blending module 220 further receives the second rack force from the rack force predictor module 234. In one or more examples, the rack force predictor module 234 generates the second rack force using a rack force observer using a torque applied by the driver to the handwheel 14 and an assist torque generated by the steering system 12. The blending module 220 further   receives the V MS flag 212”); and 
the motor provides an assist torque, which is an amount of torque corresponding to the torque command ([0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an 

Regarding claim 9, Ramanujam et al. discloses the steering system of claim 8, wherein the controller computes the tire lateral rotational angle of a front tire based on a position of the motor ([0026] The technical solutions described herein improve the steering system 12 by facilitating the steering system 12, which is a component of the vehicle 10 that the driver is typically in constant contact with, to proactively indicate to the driver a vehicle motion state such as an understeer condition and an oversteer condition. For example, the technical solutions herein facilitate the steering system 12 to detect one or more types of vehicle motion states and adjust the assist torque in response. Accordingly, the steering system 12 communicates front axle forces to the driver.  & [0036] “the system 200 further includes a first rack force prediction module 232. The first rack force prediction module may be a position-based rack force prediction module. In one or more examples, the first rack force prediction module 232 receives the vehicle speed and a motor angle signals and generates a first rack force value. Here the motor angle signal is indicative of a position of the motor 19 of the steering system 12. & para.0038, “The V MS detection module 210 computes the V MS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal” & “[0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship”).

Regarding claim 12, Ramanujam et al. discloses the steering system of claim 10, wherein computing the lateral force further comprises: computing, by the controller, a slip angle based on the lateral velocity (para.0048, “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”).

Regarding claim 13, Ramanujam et al. discloses the steering system of claim 8, wherein the handwheel torque corresponds to a closed-loop handwheel torque control system (para.0027, “the steering systems 12 may use torque measured by the one or more torque sensors 31-33 and calculate an assist torque using a table, such as a boost curve table, and digital filters. Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system” & [0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving.”).

Regarding claim 14, Ramanujam et al. discloses the steering system of claim 8, wherein the lateral acceleration is computed using a closed loop calculation (para.0069, “The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Regarding claim 15, Ramanujam et al. discloses a computer program product comprising a storage device having computer executable instructions stored therein ([0076] “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), 
the computer executable instructions when executed by a controller cause generating a torque in a steering system (para.0005, “The steering system further generates a reference torque signal based on the state flag value, and generates a motor-assist torque signal based on the reference torque signal”), the generating comprising: 
computing a rack force estimate for the steering system using a non-linear vehicle model ([0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving. Alternatively, or in addition, the steering system 12 may predict the vehicle's rack force and use the calculated rack force to determine the desired driver torque efforts. A handwheel angle/position signal could be used, in addition to one or more other inputs, such as a vehicle-speed signal, to predict the vehicle rack force. Such a prediction may facilitate the steering system 12 to be robust to surface-friction and vehicle platform changes, and maintain a consistent steering feel during vehicle operation. However, such force predictions may not always match real rack force, especially in nonlinear region of tire operation, such as in the oversteer and/or the understeer conditions, which may be caused by a lower friction surface. In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes.” & [0034] It should be noted that the rack force computation models described above are exemplary, and that in other examples, the rack force may be computed using different nonlinear vehicle model, an observer, friction model, tie-rod sensor measurements and the like.).
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire lateral rotational angle, tire lateral rotational velocity and at least one of a measured yaw rate from a sensor and a lateral acceleration (para.0006, “a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state” & [0038] The VMS detection module 210 computes the VMS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal. & para.0048, “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle” & [0023] As shown in FIG. 1, the vehicle 10 further includes various sensors 31, 32, 33 that detect and measure observable conditions of the steering system 12 and/or of the vehicle 10. The sensors 31, 32, 33 generate sensor signals based on the observable conditions. In one example, the sensor 31 is a torque sensor that senses an input driver handwheel torque (HWT) applied to the handwheel 14 by the operator of the vehicle 10. The torque sensor generates a driver torque signal based thereon. In another example, the sensor 32 is a motor angle and speed sensor that senses a rotational angle as well as a rotational speed of the steering actuator motor 19. In yet another example, the sensor 32 is a handwheel position sensor that senses ;
wherein the rack force estimate is computed using a closed-loop state observer (([0027] “Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system. In steering systems using either of these techniques, the technical solutions herein facilitate improvement based on knowledge of the vehicle states, such as the understeer and/or the oversteer condition, by facilitating torque/effort communication to the driver. & [0035] Referring back to FIG. 2, the rack force 222 output from the blending module 220 is used to calculate a reference torque (T_ref) 242. A closed-loop proportional-integral controller (PID controller) 250 computes a motor torque (T_motor) 252 using the T_ref 242 and a torque provided by the driver (T_bar) during maneuvering the handwheel 14. T_motor is used to generate an assist command (MtrTrq), which provides the assist torque by the steering system 12 during the maneuvers. & [0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system. The steering system may receive rack force reference values from more than one source, such as a bicycle model rack force reference that offers uniform and smooth steering feel under normal (sub-limit) driving conditions, and a rack force observer reference that offers accurate effort communication at sub-limit and limit conditions at the expense of coarseness in feel.) and
Ramanujam does not explicitly disclose “closed-loop state observer based on a non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on a non-linear modified bicycle model: ([0068] According to another embodiment 
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Ramanujam et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear  
Ramanujam et al. is not explicit on “updating rack force estimate”, however, George et al., US 20160280251 A1,  teaches CONTINUOUS ESTIMATION OF SURFACE FRICTION COEFFICIENT BASED ON EPS AND VEHICLE MODELS and discloses;
updating the rack force estimate based on a pneumatic trail model using the surface friction estimate and a vehicle slip angle based on the lateral velocity and the tire lateral rotation angle ([0032] “A Pneumatic Trail Module 314 determines the Rack Force as a function of Steer Arm Length, Front Axle Force, Front Axle Slip Angle and vehicle speed magnitude. Rack Force is transmitted by the Rack Force Estimation module 202 to the Friction Classifier module 206. The Rack Force Estimation module 202 may estimate rack force for a plurality of different surfaces including but not limited to dry, ice, and snow covered surfaces. The Rack Force Estimation module 202 may individually estimate each rack force for each surface and simultaneously transmit the rack force estimates to the Friction Classifier module 206. & [0034] FIG. 4 is a schematic diagram of the Friction Classifier module in more detail. At Friction Magnitude Analyzer 402, the actual rack force and the plurality of estimated rack forces are analyzed to determine whether conditions are suitable for updating a friction coefficient. For example, if a vehicle is travelling in a straight or semi-straight path, steering input is not provided to the EPS system and the friction level is not able to determined. The Friction Magnitude Analyzer 402 may update a friction coefficient using any number of estimated rack forces determined by the Rack Force Estimation module 202 (FIG. 2). In the embodiment described in FIG. 4, ice rack force (Fi), the snow rack force (F.sub.s), and dry rack force (F.sub.d) are estimated and provided to the Friction Magnitude Analyzer 402. & [0037] Once calculated, μ.sub.new may be loaded in memory 410, and the power steering system may be updated with a friction level that includes μ.sub.new.);
George et al. teaches that these features are useful in order to provide a system and a method of controlling a power steering system of a vehicle (see Abstract.).
George et al. with the system disclosed by Ramanujam et al. in order to determine a rack force of the vehicle based on a motor velocity, a driver torque and a motor torque; determine modeled rack forces based on a roadwheel angle and a vehicle speed; compare the rack force to the modeled rack forces to generate a friction level included in a control signal; and send the control signal to the power steering system (see Abstract and para.[0005]-[0006]).
Ramanujam et al. further discloses that; 488610-03353 (N000831US) 
generating a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0066] FIG. 11 depicts example components and data flow for the blending module 220, according to one or more embodiments. The blending module 220 receives the first rack force from the rack force predictor module 232. In one or more examples, the rack force predictor module 232 generates the first rack force based on a preconfigured vehicle model, using vehicle speed and motor angle. The blending module 220 further receives the second rack force from the rack force predictor module 234. In one or more examples, the rack force predictor module 234 generates the second rack force using a rack force observer using a torque applied by the driver to the handwheel 14 and an assist torque generated by the steering system 12. The blending module 220 further   receives the V MS flag 212”); and
providing, by a motor, the assist torque, which is an amount of torque corresponding to the torque command ([0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Regarding claim 16, Ramanujam et al. discloses the computer program product of claim 15, (para.0076, “the present technical solutions may be a system, a method, and/or a computer wherein generating the torque further comprises: computing the tire lateral rotational angle of a front tire based on a position of the motor (para.0036, “the system 200 further includes a first rack force prediction module 232. The first rack force prediction module may be a position-based rack force prediction module. In one or more examples, the first rack force prediction module 232 receives the vehicle speed and a motor angle signals and generates a first rack force value. Here the motor angle signal is indicative of a position of the motor 19 of the steering system 12. & para.0038, “The V MS detection module 210 computes the V MS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal” & “[0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship”).

Regarding claim 19, Ramanujam et al. discloses the computer program product of claim 17 (para.0076, “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), wherein computing the lateral force further comprises computing a slip angle based on the lateral velocity (para.0048, “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of 

Regarding claim 20, Ramanujam et al. discloses the computer program product of claim 15 (para.0076, “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), wherein the lateral acceleration is computed using a closed loop calculation (para.0069, “The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).


Response to Arguments
	Rejection under 35 U.S.C. §103
 	Applicant’s arguments, see Applicant Arguments/Remarks pages 6-10, filed on 01/27/2022,  with respect to claim(s) 1-2, 5-9, 12-16 & 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Regarding claims 1-2, 5-9, 12-16 & 19-20; Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, further in view of KAMO et al., Pub. No.: US 20130253769 A1, and further in view of George et al., Pub. No.: US 20160280251 A1; discloses each and every element of the subject claims, alone or in combination, either explicitly or inherently, as shown on the Office Action.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blommer; Michael Alan et al.	US 8150582 B2	Systems and methods for decoupling steering rack force disturbances in electric steering
George; Mariam Swetha et al.	US 20190256126 A1	QUADRANT BASED FRICTION COMPENSATION FOR TIRE LOAD ESTIMATION IN STEERING SYSTEMS
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665